212 F.2d 589
BROWNv.UNITED STATES.
No. 12080.
United States Court of Appeals Sixth Circuit.
April 14, 1954.

No appearance for appellant.
Fred W. Kaess, George E. Woods, Jr., Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal from orders of the District Court which overruled motions of appellant and dismissed proceedings under Section 2255, Title 28, U.S. Code, having been considered by the Court upon briefs for the respective parties, and oral argument of counsel for appellee, no counsel appearing for appellant;


2
And the Court being of the opinion that appellant's contention that he was deprived of the assistance of counsel at the time of his arraignment and plea of guilty is not supported by the record, and that the files and records of the case conclusively show that he did competently and intelligently waive his right to counsel; Johnson v. Zerbst, 304 U.S. 458, 464-465, 469, 58 S.Ct. 1019, 82 L.Ed. 1461; Hines v. United States, 4 Cir., 203 F.2d 561; Stacks v. United States, 5 Cir., 194 F.2d 1009; Ray v. United States, 5 Cir., 192 F.2d 658;


3
And that under the circumstances, it was unnecessary for the Trial Judge to make findings of fact and conclusions of law with respect thereto; United States v. Fleenor, 7 Cir., 177 F.2d 482, 484-485; Morales v. United States, 1 Cir., 187 F.2d 518; and that appellant was not entitled to be present for the purpose of testifying, Garcia v. United States, 9 Cir., 197 F.2d 687; Tatum v. United States, 9 Cir., 204 F.2d 324.


4
And that there was no error on the part of the District Judge in overruling appellant's motion of July 24, 1953 to withdraw his plea of guilty upon which sentence had been entered on February 26, 1953, Rule 32(d), Rules of Criminal Procedure, 18 U.S.C., and in overruling appellant's motion for a new trial made on July 24, 1953, Rule 33, Rules of Criminal Procedure;


5
It is ordered that the judgment of the District Court be affirmed.